DETAILED ACTION
This is in response to the Restriction/Election reply filed 02/03/2021. Claims 1-20 are pending in this action. Claims 1-10 and 15-20 are preserved for examination.

Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/22/2019 and 12/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,242,082. This is a statutory double patenting rejection. See the following table:

Instant Application 
U.S. Patent No. 10,242,082
1. A method of replicating data using a replication server of a multi-user system, the method comprising: storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user 
10. The method of claim 1, further comprising: determining a match between stored trigger conditions and at least one of the update record, or at least part of the stored context data, and in response 

          determining a match between stored trigger conditions and at least one of: the update record, or at least part of the stored context data; and in response 






the nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-9 of the instant application are rejected on the ground of nonstatutory double patenting over claim 1-6 of prior U.S. Patent No. 10,242,082 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in claims 1-9 of the instant application is fully anticipated by claim 1-6 of the U.S. Patent No. 10,242,082. Claims 1-6 of the U.S. Patent No. 10,242,082 are presented in the instant application with some omitted limitations and in much broader scopes. The limitations of claims 1-6 of the U.S. Patent No. 10,242,082 encompass all the limitations of claims 1-9 of the instant application as follows:

Instant application
U.S. Patent No. 10,242,082
1. A method of replicating data using a replication server of a multi-user system, the method comprising: storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system; receiving, from a first one of a plurality of replication clients of the multi-user system, an update record corresponding to less than all of the stored context data; modifying the stored context data based at least in part on the received update record; using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the propagation records of the plurality of propagation records to respective ones of the replication clients via one or more communications interfaces.

 1. A method of replicating data using a replication server of a multi-user system, the method comprising: storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system; receiving, from a first one of a plurality of replication clients of the multi-user system, an update record corresponding to less than all of the stored context data; modifying the stored context data based at least in part on the received update record; using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein: each of the plurality of propagation records corresponds to a respective, different proper subset of the stored context data; transmitting each of the propagation records of the plurality of propagation records to respective ones of the replication clients via one or more communications interfaces; 
          determining a match between stored trigger conditions and at least one of: the update record, or at least part of the stored context data; and in response 

2-6


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

	
First Art rejection:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Wong et al., US 2013/0117353 A1 (Wong, hereafter) 
Regarding claim 1,
Wong discloses a method of replicating data using a replication server of a multi-user system, the method comprising:
storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system (See Wong: at least Fig. 1A-B and paragraphs 54-56, 69, and 89, storing data related to 
receiving, from a first one of a plurality of replication clients of the multiuser system, an update record corresponding to less than all of the stored context data (See Wong : at least Fig. 3 and paragraph 118-119);
modifying the stored context data based at least in part on the received update record (See Wong : at least Fig. 3 and paragraphs 120-121);
using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data (See Wong: at least Fig. 9A and paragraphs 129-131,266, 320-323, and 455, after tracking the changes to the stored data, determining the feeds that included multiple feed items such as metadata, documents, user ID, sender of messages, audio, image, etc. to transmit to multiple followers),  
transmitting the propagation records of the plurality of propagation records to respective ones of the replication clients via one or more communications interfaces (See Wong : at least Fig. 3 and paragraphs 126-131).
Regarding claim 3,
Wong discloses receiving, from a second, different one of the plurality of replication clients, a second update record corresponding to less than all of the stored context data; using the replication server, automatically determining a plurality of second propagation records based at least in part on the received second update record, wherein each of the second propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the plurality of second propagation records via one or more communications interfaces, wherein at least one of the propagation records and at least one of the second propagation records are transmitted to a selected one of the plurality of replication clients (See Wong: at least Fig. 1A and paragraphs 40, 129-131,266, there are plurality of clients and it is obvious to receive second update record from different clients, and transmitting feeds to clients/followers).
Regarding claim 8,
Wong discloses the receiving includes accepting data of the update record in response to a signal from the first one of the plurality of replication clients; and the transmitting includes transmitting respective notification signals to respective ones of the replication clients (See Wong: at least paragraphs 41 and 116).
Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick et al., US 2006/0224597 A1 (Fitzpatrick, hereafter).
Regarding claim 15,
Fitzpatrick discloses a replication client of a multi-user system, the replication client comprising:
a communications interface; a user interface; one or more processing units operably coupled to the communications interface and the user interface (See Fitzpatrick: at least Fig. 2-3, Fig. 5A, and paragraphs 63 and 70); and
one or more computer storage media having thereon local context data and instructions that, when executed by the one or more processing units (See Fitzpatrick: at least Fig. 7B, and paragraph 102), cause the one or more processing units to perform operations comprising:
receiving a propagation record from a replication server via the communications interface (See Fitzpatrick: at least Fig. 5A and paragraphs 40 and 66, receiving updates transmitted from a server);
modifying the local context data based at least in part on the received propagation record, wherein the local context data is related to interaction(s) of one or more user(s) with the multiuser system (See Fitzpatrick: at least Fig. 5A and paragraphs 66 and 77, the contents of the client would be updated based on received update transactions data);
receiving a data record via the user interface (See Fitzpatrick: at least Fig. 5A and paragraphs 63 and 70);
determining an update record based at least in part on the data record and the local context data (See Fitzpatrick: at least Fig. 5A and paragraphs 74-75); and
transmitting the determined update record to the replication server via the communications interface to update context data stored at the replication server (See Fitzpatrick: at least Fig. 5A and paragraphs 64 and 76).
Regarding claim 16,
Fitzpatrick discloses receiving an additional data record via the user interface; modifying the local context data based at least in part on the additional data record; and providing an output via the user interface based at least in part on the modified local context data (See Fitzpatrick: at least Fig. 5A and Fig. 7B and paragraphs 70 and 74-75).
Regarding claim 17,
Fitzpatrick discloses the providing the output being performed prior to communicating via the communications interface (See Fitzpatrick: at least Fig. 7B and paragraphs 54 and 70).
Regarding claim 18,
Fitzpatrick discloses receiving a second propagation record via the communications interface; and modifying second local context data different from the local context data based at least in part on the received second propagation record (See Fitzpatrick: at least Fig. 5A and paragraphs 74-77, a different updated record could be received at a different client/user to modify the content of the different client).
Regarding claim 19,
Fitzpatrick discloses receiving a second data record; determining a second update record based at least in part on the second data record and second local context data different from the local context data; and transmitting the determined second update record via the communications interface (See Fitzpatrick: at least Fig. 5A and paragraphs 74-77).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2013/0117353 A1 (Wong, hereafter) in view of Kehoe et al., US 2012/0095973 A1 (Kehoe, hereafter).

Wong further discloses determining a match between the update record and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221, 361-362, 369, and 376, determining a match between a trigger and at least an update in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 15-16 and paragraphs 361 -364, 369, 376-377, and 401, activating the custom rule function (i.e. observation unit) may result in modifying a database record).
Although, Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that modifies a record take input parameters (such as identifiers, memory address, variables, etc.) and creates an output accordingly. However, Wong does not expressly teach the features of selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). 

Regarding claim 5,
the combination of Wong and Kehoe discloses using the replication server, automatically determining a second plurality of propagation records based at least in part on the received second update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data; and transmitting the propagation records of the second plurality of propagation records to respective ones of the replication clients via the one or more communications interfaces ((See Wong: at least Fig. 1A and paragraphs 40, 129-131,266).
Regarding claim 6,
the combination of Wong and Kehoe discloses carrying out computer program instructions of the observer unit in a restricted-privilege execution configuration (See Wong: at least paragraphs 57 and 160).


Wong further discloses determining a match between at least part of the  stored context data and stored trigger conditions (See Wong: at least Fig. 15-16 and paragraphs 221,361-362, 369, and 376, determining a match between a trigger and at least data in order to activate a custom rule); and in response to the match: receiving a second update record from the observer unit; and modifying the stored context data based at least in part on the received second update record (See Wong: at least Fig. 15-16 and paragraphs 361 -364, 369, 376-377, and 401, activating the custom rule function (i.e. observation unit) may result in modifying a database record). 
Although, Wong discloses activating a customer rule (which corresponds to an observation unit) which is a programming function/package (see at least paragraph 368 and Fig. 19) defining actions that modifies database records (see at least paragraphs 401). Note that it is a common knowledge in the art of computer programming language that a function that modifies a record take input parameters (such as identifiers, memory address, variables, etc.) and creates an output accordingly. However, Wong does not expressly teach the features of selecting data from the stored context data based at least in part on stored input criteria; and transmitting the selected data to an observer unit. 
On the other hand, Kehoe discloses determining input data for a function based on input criteria depending on type of the function (See Kehoe: at least paragraphs 100, 104, and 117-118). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2013/0117353 A1 in view of Fries et al., US 2012/0323853 Al (Fries, hereafter).
Regarding claim 9,
Wong discloses the limitations as stated above including modifying data stored at the server. However, it does not expressly teach storing a snapshot of the stored context data separate from the stored context data; and processing the stored snapshot using a machine-learning algorithm. 
On the other hand, Fries discloses storing a snapshot of a virtual machine and processing the snapshots using a machine learning languages (See Fries: at least paragraph 5). 
Wong and Fries are from the same field of data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Wong with Fries’s teaching in order to store a snapshot of the stored context data separate from the stored context data; process the stored snapshot using a machine-learning algorithm; and modify the stored context data based at least in part on an output of the machine-learning algorithm. The motivation for doing so would have been to improve utility of the method by determining the features and properties of the snapshot and modifying the server data according the identified features.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick et al„ US 2006/0224597 A1 in view of Haverinen, US 2015/0106403 A1.
Fitzpatrick discloses the limitations as stated above including input devices as sensors. However, Fitzpatrick does not expressly teach receiving, via the communications interface, a query specification including a database query referencing the sensor; retrieving data from the sensor; performing the database query using the retrieved data; and transmitting a result of the performed database query via the communications interface. 
On the other hand, Haverinen discloses querying a database based on information retrieved from a sensor measurement data and displaying the data objected retrieved from the database (See Haverinen: at least Fig. 2, Fig. 5, Fig. 9, and associated text). 
Wong and Haverine are from the same field of data processing. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Fitzpatrick with Haverinen's teaching in order receive, via the communications interface, a query specification including a database query referencing the sensor; retrieve data from the sensor; performing the database query using the retrieved data; and transmit a result of the performed database query via the communications interface. The motivation for doing so would have been to improve utility of the method by enabling the client to generate a query to search a database based on acquired information from sensors.

Second Art Rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dowlatkah et al., US 2016/0007173 (Dowlatkah, hereafter)
Regarding claim 1,
Dowlatkha discloses a method of replicating data using a replication server of a multi-user system (See Dowlatkha: at least Fig. 1-2 and Fig. 5), the method comprising: 
storing context data on the replication server, the context data related to interaction(s) of one or more user(s) with or via the multi-user system (See ; 
receiving, from a first one of a plurality of replication clients of the multi-user system, an update record corresponding to less than all of the stored context data (See Dowlatkha: at least Fig. 1-3, para 10, 12, 17, 19, and 20, receiving a change or update in user status such as user’s location);  
modifying the stored context data based at least in part on the received update record (See Dowlatkha: at least Fig. 1-3, para 10, 12, 17, and 19-21, changing the user profile and status based on new update);  
using the replication server, automatically determining a plurality of propagation records based at least in part on the received update record, wherein each of the propagation records corresponds to a respective, different proper subset of the stored context data (See Dowlatkha: at least Fig. 1-3, para 10, 12, 17, 19-21, 23-25, and 48, the CNR (server) based on changes to the user’s profile and status determines appropriate parameters, capabilities and/or services (records) that correspond to different subsets of records in user’s profiles/sub-profiles such as work profile, travel profiles, vacation profile, family and/or friend profile); and 
transmitting the propagation records of the plurality of propagation records to respective ones of the replication clients via one or more communications interfaces (See Dowlatkha: at least Fig. 1-3, Fig. 5, para 10, 12, 25, and 48, pushing/transmitting the data or records to multiple clients/devcies over a network). 


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The limitations of claim 2 are not being anticipated or obvious over prior art of the record or other prior art that the Examiner encountered during the search.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under statutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The limitations of claim 10 are not being anticipated or obvious over prior art of the record or other prior art that the Examiner encountered during the search.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162
03/05/2021